DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the Amended Claims filed on 3/18/2021, wherein:
Claims 1-20 are pending;
Claims 1-4, 6, and 7 have been amended;
Claims 5, 8, and 9 remain as original; and
Claims 10-20 have been withdrawn.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a method for verifying proper installation of an Internet Protocol (IP) connectable building automation device by a crowdsourced installer at a remote site which is considered a judicial exception because it falls under Certain Methods of Organizing Human Activity such as commercial or legal interactions, including agreements in the form of contracts.  This judicial exception is not integrated into a practical application as discussed below and 
This rejection follows the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed Reg 4, January 7, 2019, pp. 50-57 (“2019 PEG”).  

Analysis
Step 1 – 2019 PEG pg. 53
Claims 1-9 are directed to the statutory category of a process.  
Step 2A, Prong 1 – 2019 PEG pg. 54
For independent claim 1, the claim recites an abstract idea of: verifying proper installation of an Internet Protocol (IP) connectable building automation device by a crowdsourced installer at a remote site.  The steps of: receiving an installer registration, the installer registration identifying the crowdsourced installer and an Internet Protocol (IP) connectable building automation device that is to be installed and connected to the service provider over the Internet by the crowdsourced installer; establishing a blockchain distributed ledger for the installation of the identified Internet Protocol (IP) connectable building automation device, where establishing the blockchain distributed ledger includes creating a self-executing smart contract associated with the blockchain distributed ledger where the smart contract identifies the service provider, the identified Internet Protocol (IP) connectable building automation device, verification criteria for establishing that the Internet Protocol (IP) connectable building automation device has been properly installed, and the crowdsourced installer; receiving data from the identified Internet Protocol (IP) connectable building automation device after the identified Internet Protocol (IP) connectable building automation device has been installed and connected; determining one or more parameters based on the received data that relate to whether the identified Internet Protocol (IP) connectable building automation device has been properly installed and connected; providing the one or more of the parameters to the blockchain distributed ledger, wherein upon receiving the one or more parameters, the smart contract of the blockchain distributed ledger self executes to automatically: compare the one or more parameters to one or more threshold values of the verification criteria to determine whether the identified Internet Protocol (IP) connectable building automation device has been properly installed and connected; and 2 of 8provide an indication to the crowdsourced installer when the smart contract of the blockchain distributed ledger has determined that the identified Internet Protocol (IP) connectable building automation device has been properly installed and connected, when considered collectively as an ordered combination recites the oral abstract idea of verifying proper installation of an Internet Protocol (IP) connectable building automation device by a crowdsourced installer at a remote site.  
Independent claim 1, as drafted, is a process that, under the broadest reasonable interpretation, covers Certain Methods of Organizing Human Activity, since it recites commercial or legal interactions, including agreements in the form of contracts.  The steps of: receiving an installer registration; establishing a blockchain distributed ledger; creating a self-executing smart contract associated with the blockchain distributed ledger; receiving data from the identified Internet Protocol (IP) connectable building automation device; determining one or more parameters based on the received data; providing parameters to the blockchain distributed ledger, compare the one or more parameters to one or more threshold values of the verification criteria; and 2 of 8provide an indication to the crowdsourced installer, considered collectively as an ordered combination, are commercial or legal interactions, including agreements in the form of contracts.  Hence all the steps of the claim, considered collectively as an ordered combination, fall under the abstract idea of certain methods of organizing human activity.  If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Other than reciting the abstract idea, the independent claims recite generic computer components such as “an Internet Protocol (IP) connectable building automation device, a crowdsourced installer, a remote site, a service provider server of a service provider, the Internet, a smart contract, and a blockchain distributed ledger”, and nothing in the claims precludes the steps from being performed as a method of organizing human activity.  Accordingly, the claims recite an abstract idea.  
Dependent claims 2-9 recite similar limitations as claim 1; and when analyzed as a whole are held to be patent ineligible under 35 U.S.C 101 because the additional recited limitations only refine the abstract idea further.  For instance in claims 2-6, the additional limitations of: assess a penalty against the crowdsourced installer when the smart contract of the blockchain distributed ledger determines that the identified Internet Protocol (IP) connectable building automation device has not been properly installed and connected to the service provider server over the Internet; wherein the one or more parameters determined by the service provider server include a parameter representative of a connectivity quality between the identified Internet Protocol (IP) connectable building automation device and the service provider server; wherein the connectivity quality comprises a count of a number of connectivity defects between the identified Internet Protocol (IP) connectable building automation device and the service provider server over a period of time; wherein the number of connectivity defects include one or more of a connection hand-shake failure, a data submission failure, a parity check error, and an unexpected connection termination; and determine that the identified Internet Protocol (IP) connectable building automation device has not been properly installed and connected to the service provider server over the Internet by the crowdsourced installer when the count of the number of connectivity defects over the period of time exceeds a threshold value, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity, such as commercial or legal interactions, because these describe the intermediate steps of the underlying process for determining when the identified Internet Protocol (IP) connectable building automation device has not been properly installed and connected for paying the crowdsourced installer.
In claims 7-9, the limitations of wherein the one or more parameters determined by the service provider server include a parameter representative of incorrect data coming from the identified Internet Protocol (IP) connectable building automation device; wherein the parameter representative of incorrect data comprises data values that are out of an expected range; and wherein the parameter representative of incorrect data comprises data values that are of an incorrect data type, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity, such as commercial or legal interactions, because they further describe the parameters used to determine if the identified Internet Protocol (IP) connectable building automation devices has been properly installed and connected.  
Other than reciting the abstract idea, the dependent claims recite similar generic computer components as the independent claims, such as “an Internet Protocol (IP) connectable building automation device, a crowdsourced installer, a remote site, a service provider server of a service provider, the Internet, a smart contract, and a blockchain distributed ledger”.  If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
Step 2A, Prong 2 – 2019 PEG pg. 54
This judicial exception is not integrated into a practical application.  In particular, independent claim 1 only recites the additional elements of “an Internet Protocol (IP) connectable building automation device, a crowdsourced installer, a remote site, a service provider server of a service provider, the Internet, a smart contract, and a blockchain distributed ledger”.  A plain reading of Figures 1-3, and 5, and associated descriptions in at least paras. 22-27 of the specification stating “building automation devices 12 may be any suitable type of device configured to facilitate automation of one or more building functions and may include a computing device having a processor, a memory, an input/output unit, and or suitable components,…the computing devices of the installer 16 and/or service provider 18may be or may include one or more of a thick client (e.g. computing device and associated hardware) and/or a thin client (e.g. web browser).  Example thick clients include, but are not limited to, a personal computer, a mobile phone, a tablet computer, a laptop computer, a server, etc.” reveals that generic processors may be used to execute the claimed steps.  The additional elements of “an Internet Protocol (IP) connectable building automation device, a crowdsourced installer, a remote site, a service provider, the Internet, and a blockchain distributed ledger” are recited at a high level of generality (i.e., as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Hence, independent claim 1 is directed to an abstract idea. 
In dependent claims 2-9, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to more no more than mere instructions to apply the exception using generic computer components.  Also the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement of the functioning of a computer system itself; the claims do not effect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment.   
Step 2B – 2019 PEG pg. 56
Independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “an Internet Protocol (IP) connectable building automation device, a crowdsourced installer, a remote site, a service provider server of a service provider, the Internet, a smart contract, and a blockchain distributed ledger” to perform the steps of: receiving an installer registration; establishing a blockchain distributed ledger; creating a self-executing smart contract associated with the blockchain distributed ledger; receiving data from the identified Internet Protocol (IP) connectable building automation device; determining one or more parameters based on the received data; providing parameters to the blockchain distributed ledger, compare the one or more parameters to one or more threshold values of the verification criteria; and 2 of 8provide an indication to the crowdsourced installer, amounts to no more than mere instructions to apply the exception using a generic computer component (See MPEP 2106.05(h)).  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the function of the elements when each is taken alone.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further, the displaying step fails to transform the claims into patent eligible material, as this is part of the field of use and technical environment in which the abstract idea is being implement and does not result in an improvement to additional elements (see MPEP 2106.05(h) Electric Power Group court decision). Therefore, independent claim 1 is not patent eligible.  
In addition, dependent claims 2-9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone.  The claims as a whole, do not amount to significantly more than the abstract idea itself.  For these reasons, the dependent claims also are not patent eligible. 
Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-9 under 35 USC §101 have been fully considered by the Examiner.  The Applicant argues on pages 8 and 9 of their Remarks that the amended claims as a whole, integrate the recited judicial exception into a practical application by providing a specific technical solution to a technical problem, because they improve verification of building device installations in a novel and technical manner by providing “improvements to the technological problem of how to verify proper installation of large numbers of building automation devices, particularly how to do so when numerous installers are required to complete installation of the large number of building automation devices”.  Applicant further states that the claimed configuration of verification steps are unconventional in verification technology and confine the claim to the particular application of verifying correct installation of building automation devices in a specific manner in accordance with MPEP 2106.05(a) and they also do so in a manner that increases trust between the service provider and installers.  
Examiner respectfully disagrees with Applicant’s arguments that the claimed limitations are indicative of integration into a practical application, and the rejections of claims 1-9 pursuant to 35 USC §101 are maintained.  A service provider server establishing a blockchain distributed ledger to use smart contracts for verifying the installation of Internet Protocol connectable building automation devices by a crowd sourced installer is not an improvement to the functioning of a computer or a technical solution to a problem.  It is executing instructions to apply the exception to a computer, which is interpreted by the Examiner as using a computer as a tool to perform an abstract idea (See MPEP 2106.05(f)). The specification is silent as to any specific structural or inventive improvements in computer functionality related to this claimed system.  Therefore the limitation does not meet the criteria or considerations as indicative of integration into a practical application.  The claimed invention is at most an improvement to the abstract concept of verifying proper installation of an Internet Protocol connectable building automation device wherein smart contracts executing on a distributed ledger are merely used as a tool and are not reflective of an improvement to the computer or platform itself.  The additional elements of: “an Internet Protocol (IP) connectable building automation device, a crowdsourced installer, a remote site, a service provider server of a service provider, the Internet, a smart contract, and a blockchain distributed ledger”, are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Therefore Claims 1-9 are not patent eligible and the rejections of the claims pursuant to 35 U.S.C. 101 are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Buckingham (US 10,425,414) teaches a security platform that authenticates users for IoT applications.
Atallah (US 7,089,552) teaches a system and method for verifying installed software.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Schwarzenberg whose telephone number is (313) 446-6611.  The examiner can normally be reached on Monday-Thursday (7:30-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon, can be reached on (571) 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/P. S./
Examiner, Art Unit 3695
4/1/2021 

/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
April 2, 2021